Case 1:18-cv-00136-GNS-HBB Document 13 Filed 02/05/19 Page 1 of 1 PageID #: 45




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 AT BOWLING GREEN

                                                                  FILED ELECTRONICALLY

MICHAEL L. BURGESS,                                 )
                                                    )
               PLAINTIFF                            )
                                                    )
v.                                                  )   CASE NO. 1:18-cv-136-GNS
                                                    )
LIFE INSURANCE                                      )
COMPANY OF NORTH AMERICA,                           )
                                                    )
               DEFENDANT                            )

                              AGREED ORDER OF DISMISSAL

         Plaintiff, Michael L. Burgess, and Defendant, Life Insurance Company of North

America, having settled all claims asserted herein, having agreed to the entry of this Order, and

the Court being sufficiently advised;

         IT IS HEREBY ORDERED that the above-referenced action be and hereby is dismissed

with prejudice, and stricken from the Court’s docket, with each party to bear its own costs.

AGREED TO:

/s/Timothy E. Geertz (by DAC with permission)    /s/David A. Calhoun
Timothy E. Geertz                                David A. Calhoun
Law Offices of Timothy E. Geertz                 Mitzi D. Wyrick
2333 Alexandria Drive                            WYATT, TARRANT & COMBS, LLP
Lexington, KY 40504                              500 West Jefferson Street, suite 2800
tim@geertzlaw.com                                Louisville, Kentucky 40202-2898
Attorney for Plaintiff, Michael L. Burgess       dcalhoun@wyattfirm.com
                                                 mitziwyrick@wyattfirm.com
                                                 Counsel for Defendant, Life Insurance
                                                 Company of North America

61807724.1




                                                                     February 4, 2019
